DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022, has been entered.
Claims 1, 4-7, 11-20 and 24-27 are currently pending in the application.  Claims 21-23 have been cancelled.  The previous 112(b) and 112(d) rejections have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-7, 11-20 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez (US 2005/0123670) in view of Cepanec et al. (WO 2016/158233) with evidence provided by The United States Pharmacopeial Convention. (2018). Food Chemicals Codex (11th Edition) - Yeast Extract. (p. 1260). The United States Pharmacopeial Convention. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt011ME7JD/food-chemicals-codex/yeast-extract; hereinafter referred to as “Yeast Extract”.
Regarding claims 1, 2, 13 and 20, Vasquez teaches savory compositions comprising a taste modulator composition that consists essentially of a combination of potassium chloride (third taste modulator), calcium chloride (second taste modulator) and a magnesium salt that is preferably magnesium chloride (first taste modulator) [0039, 0042, 0050].  Regarding the amounts of the taste modulators, Vasquez teaches the addition of the taste modulator composition to savory compositions (e.g., [0050]), but does not teach the final concentration of the taste modulator components.  However, Vasquez does teach 1-3% magnesium salt, 2-15% calcium chloride and 5-15% potassium chloride in the taste modulator composition that is added to the savory composition [0039, 0042].  These amounts would allow for final concentrations in the savory composition as claimed, where the potassium is present at a higher amount than the magnesium and calcium, and the magnesium and calcium are present in equal amounts.  Therefore, given that the composition of the prior art allows for a ratio of 
Vasquez teaches their composition in savory foodstuffs including soups, broths, sauces and mayonnaise [0050].  However, Vasquez is silent as to the savory compositions additionally comprising an umami agent and in an amount as claimed.
Cepanec et al. teach savory compositions comprising an umami agent and a combination of calcium and magnesium salts (i.e., first and second taste modulators) (p. 6 “Summary of Invention”).
Where 1 g of the powder of Example 6 of Cepanec et al. is included in 100 g of soup (p. 20), this provides the umami agent present at 0.65% by weight of the savory composition.  This composition also comprises Mg2+ at 3.6 mM and Ca2+ at 4.99 mM, both falling within the ranges of claims 1-3 and 13.
Therefore, given that Vasquez teaches the addition of a taste modulator composition consisting essentially of potassium chloride, calcium chloride and magnesium chloride to savory compositions, and where Cepanec et al. teach the same types of savory compositions also comprising an umami agent, it would have been obvious to have utilized an umami agent in a savory composition in combination with the taste modulator composition of Vasquez with the reasonable expectation that a suitably flavored, low-sodium composition would have been provided.  Further, one of ordinary skill would have been able to use the final amounts of the taste modulator components (e.g., magnesium and calcium) taught by Cepanec et al. as a guide for the final concentration of the magnesium, calcium and potassium composition taught by 
Regarding claims 4 and 5, Vasquez teaches the first anion is chloride (i.e., magnesium chloride) [0042].
Regarding claims 6 and 7, Vasquez teaches the second anion is chloride (i.e., calcium chloride) [0039].
Regarding claims 11 and 12, Vasquez teaches the third anion is chloride (i.e., potassium chloride) [0039].
Regarding claims 14 and 15, Vasquez is silent as to the savory composition comprising an umami agent as claimed.  However, Cepanec et al. teach that the umami agent comprises yeast extracts that contain 5’-ribonucleotides including inosine 5’-monophosphate, guanosine 5’-monophosphate, and mixtures thereof (p. 7 lines 1-4).  Therefore, it would have been obvious to have utilized an umami agent as taught by Cepanec et al. in the savory compositions of Vasquez as the claimed umami agents are taught to be taste improving compounds in savory compositions.
Regarding claims 16 and 17, Vasquez is silent as the umami agent being an extract or puree.  However, Vasquez et al. teach their composition in a mayonnaise (e.g., Example 1), which is known to include a puree of egg yolk.  Further, Cepanec et al. teach that the umami agent is a yeast extract.  They also teach that the umami agent may be hydrolyzed vegetable protein [p. 6 “Summary of Invention” (i) and (ii)].  Therefore, it would have been obvious to have utilized an umami agent as taught by 
Regarding claims 17 and 18, Vasquez is silent as to the umami agent being fermented.  However, where Cepanec et al. teach the umami agent as a yeast extract, the umami agent is considered to be hydrolyzed and fermented as evidenced by “Yeast Extract.” Therefore, it would have been obvious to have utilized an umami agent as taught by Cepanec et al. in the savory compositions of Vasquez as the claimed umami agents are taught to be taste improving compounds in savory compositions.
Regarding claim 19, Vasquez does not speak to the pH of their compositions. However, given that Vasquez teaches savory compositions according to their invention including soups, sauces, meats, mayonnaise, vegetables, fish and juices [0050], and these are the same types of savory products as taught in the instant specification at [0236-0238], the pH of the products of the prior art is considered to meet the claimed pH in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best
Regarding claims 24 and 25, Vasquez teaches savory products including soups, sauces, meats, mayonnaise, vegetables, fish and juices [0050]. Cepanec et al. also teach savory compositions including soups (e.g., p. 26).
Regarding claims 26 and 27, given that a savory composition comprising calcium, magnesium and sodium, as well as an umami agent, is rendered obvious by the combination of Vazquez and Cepanec et al., the compositions comprising this combination are considered to have an improved mouthfeel as claimed when compared with compositions that do not contain the calcium, magnesium and potassium salts.

Response to Arguments

Applicant's arguments filed January 10, 2022, have been fully considered, but they are not persuasive.
The examiner thanks applicant for pointing out the typographical error, where calcium chloride was repeated (Remarks, p. 9).  This has been corrected.
Applicant argues that Vasquez et al. does not provide any teaching, suggestion or disclosure as to whether or not the disclosed concentrations are used in food products at the disclosed concentrations, and is silent as to how much seasoning composition is actually used in food products (Remarks, p. 9).
These arguments are not persuasive.  Initially, it is noted that the rejection is over the combination of Vasquez et al. and Cepanec et al. Vasquez et al. is relied upon for the teaching of the relative amounts of the potassium chloride, magnesium chloride and calcium chloride.  Vasquez et al. further teach their composition for inclusion in savory 
Applicant argues that Cepanec et al. teach a ratio of calcium: magnesium salts of 10:1 to 1:5, and the enhancements taught by Cepanec et al. require the presence of glutathione or a yeast extract, and that Cepanec et al. teaches a “very particular” combination of magnesium and/or calcium with an umami agent for enhancement of umami flavor and therefore there would be no reason to use the teachings of Cepanec et al. to guide the amounts of the composition of Vasquez et al. to be included in foodstuffs (Remarks, pp. 10-11).
This argument is not persuasive.  Both Vasquez et al. and Cepanec et al. are directed to compositions for providing flavor enhancement of savory products.  Both Vasquez et al. and Cepanec et al. teach the addition of magnesium salts and calcium salts to food products.  Therefore, where Vasquez et al. do not teach the amounts of the salts in the final food composition, to have looked to the art where the same salts are provided in foodstuffs for guidance in amounts to be included in the resultant compositions would have been obvious to one of ordinary skill.  As the amounts claimed are consistent with the amounts in the prior art, the claimed concentrations are not considered to represent an unobvious contribution over the prior art.
Applicant argues that there is no motivation to combine Vasquez et al. with Cepanec et al. (Remarks, p. 12).
This argument is not persuasive.  Both Vasquez et al. and Cepanec et al. teach compositions comprising magnesium and calcium salts for inclusion in savory compositions.  To have included the additional umami agent of Cepanec et al. in compositions as taught by Vasquez et al. would have provided the predictable result of a composition comprising a combination of salts and an umami agent as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791